IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KEVIN O'MALLEY, FATHER,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0259

ROBIN KLOB, MOTHER,

      Appellee.


_____________________________/

Opinion filed September 16, 2016.

An appeal from the Circuit Court for Duval County.
Hugh A. Carithers, Judge.

Caleb D. Rowland and William M Blume, Blume and Rowland, PLLC, Jacksonville,
for Appellant.

Katherine B. Johnson of Zisser Law, PLLC, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.